                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

MONTE WHITEHEAD,

                 Plaintiff,

        vs.                                                            Civ. No. 17-275 MV/KK

MANAGEMENT AND TRAINING
CORPORATION et al.,

                 Defendants.

              ORDER DENYING MOTIONS FOR APPOINTMENT OF COUNSEL

        THIS MATTER is before the Court on Plaintiff’s Motions for Appointment of Counsel

(Docs. 47, 120, 130), filed on May 30, 2017, October 10, 2019, and January 6, 2020. Having

reviewed the parties’ submissions, the record, and the relevant law, the Court finds that

Plaintiff’s motions are not well taken and should be DENIED.

                                                 I. Background

        Plaintiff, a pro se prisoner, filed a Complaint for Damages for Violations of Civil and

Constitutional Rights and for Declaratory and Injunctive Relief (“Complaint”) in state court on

November 14, 2016. (Doc. 1-1.) At the time, Plaintiff was housed at the Otero County Prison

Facility (“OCPF”).1           On March 1, 2017, former Defendant Otero County Board of

Commissioners removed the case to this Court. (Doc. 1.) Plaintiff filed his first Motion for

Appointment of Counsel shortly thereafter, on May 30, 2017. (Doc. 47.) The Court does not

appear to have ruled on this motion. Rather, in a Memorandum Opinion and Order dated

September 27, 2017, United States District Judge Robert Junell dismissed Plaintiff’s federal

claims under Federal Rule of Civil Procedure 12(b)(6), denied Plaintiff’s motions to amend his


1
  Plaintiff was transferred to the Guadalupe County Correctional Facility on April 17, 2017, (Doc. 119 at 44-45), and
to the Penitentiary of New Mexico on January 7, 2020. (Doc. 131 at 1.)
complaint and to supplement the pleadings, declined to exercise supplemental jurisdiction over

his state law claims, and remanded the state law claims to state court. (Doc. 91.) On February

12, 2018, Plaintiff appealed Judge Junell’s decision but did not challenge the remand of his state

law claims. (Doc. 99; Doc. 110-1 at 2.)

       In an Order and Judgment entered on April 2, 2019, the Tenth Circuit affirmed in part,

reversed in part, and remanded the case to this Court “for further proceedings consistent with

[its] order and judgment.” (Doc. 110 at 23.) In several respects, the Tenth Circuit affirmed this

Court’s dismissal of Plaintiff’s federal claims. (See generally Doc. 110-1.) However, the Tenth

Circuit vacated this Court’s dismissal of Plaintiff’s claims that “certain defendants violated his

First Amendment rights by preventing him from receiving hardback books, books from non-

approved vendors, information from the internet, and newspaper articles sent by mail,” and

remanded these claims “to the district court for consideration in the first instance.” (Id. at 5, 8.)

       The Tenth Circuit also held that this Court improperly denied Plaintiff’s Motion for

Leave to Amend the Complaint (Doc. 23) and Motion to Supplement the Pleadings (Doc. 60).

(Doc. 110-1 at 22-23.) Specifically, the court found that Plaintiff’s retaliatory transfer claim

“may be a proper claim for relief,” noting, “[f]or example, [that] prison officials may violate a

prisoner’s First Amendment rights when they transfer the prisoner because the prisoner exercised

those rights.” (Id. at 22 & n.15.) Accordingly, the Tenth Circuit reversed and remanded the

“denial of [Plaintiff’s] motion to amend the complaint and his motion to supplement the

pleadings to the district court for evaluation consistent with this order and judgment.” (Id. at 22-

23.)   On remand, United States District Judge Martha Vázquez, to whom the case was

reassigned, granted Plaintiff’s motions to amend and supplement, permitting Plaintiff to “file an




                                                  2
amended complaint reasserting his First Amendment claims and asserting a First Amendment

retaliatory transfer claim.” (Doc. 112 at 6.)

          Plaintiff timely filed an Amended and Supplemental Complaint for Damages of Civil and

Constitutional Rights and for Declaratory and Injunctive Relief (Doc. 119) (“Amended

Complaint”) on October 10, 2019. Plaintiff then proceeded to file a flurry of motions, including

the two most recent Motions for Appointment of Counsel at issue here, as well as two Motions

for Service of Summons and Complaint (Docs. 121, 129), a Motion for Partial Summary

Judgment Against MTC Defendants (Doc. 124), a Motion to Include Exhibit 34 to the Amended

Complaint (Doc. 125), a Motion to Remove Keefe Commissary Network (KCN) as a Defendant

from the Present Lawsuit (Doc. 126), and a Motion to Proceed with Discovery and Forgo Local

Rule 26.4. (Doc. 132.)

                                          II. Applicable Law

          Federal district courts lack the authority to coercively appoint counsel to represent

indigent prisoners in cases brought under 42 U.S.C. § 1983. Mallard v. U.S. Dist. Ct., 490 U.S.

296, 300-02 (1989). However, in certain exceptional circumstances, a court may request the

voluntary assistance of counsel in such cases pursuant to 28 U.S.C. § 1915(e)(1). Sweat v.

Rickards, 712 F. App'x 769, 778 (10th Cir. 2017). The court must “give careful consideration to

all the circumstances with particular emphasis upon certain factors that are highly relevant to a

request for counsel.” Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995). These factors

include

          the merits of the litigant’s claims, the nature of the factual issues raised in the
          claims, the litigant’s ability to present his claims, and the complexity of the legal
          issues raised by the claims.

Id.




                                                   3
       The court’s consideration of a request for counsel “contemplates an examination of the

state of the record at the time the request is made.” McCarthy v. Weinberg, 753 F.2d 836, 838

(10th Cir. 1985). The plaintiff bears the burden of convincing “the court that there is sufficient

merit to his claim to warrant” a judicial request for pro bono counsel. Hill v. SmithKline

Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004). A “colorable claim,” however, is not

itself sufficient to warrant such a request. See Rucks, 57 F.3d at 979 (explaining that “if the

plaintiff has a colorable claim then the district court should consider the nature of the factual

issues raised in the claim and the ability of the plaintiff to investigate the crucial facts”)

(emphases added) (alteration omitted). The court must consider the totality of the circumstances

and determine whether refusing a pro se litigant’s request for counsel at that time would result in

fundamental unfairness to the litigant, impinging on his due process rights. See Hill, 393 F.3d at

1115; McCarthy, 753 F.2d at 838, 839-40.

                                          III. Analysis

       With respect to the first Rucks factor, Plaintiff asserts that his remaining claims have

merit, as evidenced by the Tenth Circuit’s Order and Judgment reversing the dismissal of his

First Amendment free speech claims and the denial of his motions to amend and supplement the

pleadings to assert retaliation claims based on his transfer from OCPF to Guadalupe County

Correctional Facility (“GCCF”). (Doc. 120 at 1; Doc. 130 at 1.) Even assuming this to be true,

however, the Court finds that the remaining Rucks factors weigh against a judicial request for pro

bono counsel at this juncture.

       The factual issues properly raised in Plaintiff’s Amended Complaint are not especially

complex, concerning several incidents in which Defendants allegedly denied Plaintiff access to

hardback books, print-outs from the Internet, newspaper clippings, and/or materials from non-




                                                4
approved vendors while he was incarcerated at OCPF, as well as Defendant Martinez’s alleged

retaliatory transfer of Plaintiff from OCPF to GCCF.2 Moreover, the Court’s review of the

record indicates that Plaintiff has a firm and comprehensive grasp of the facts of the case and

how they give rise to his claims. (See generally Doc. 119.) The legal issues Plaintiff raises are

likewise straightforward; and, in his Amended Complaint and partial summary judgment motion,

Plaintiff demonstrates his knowledge and understanding of the applicable substantive legal

standards.

        Plaintiff contends that the factual and legal issues his case presents “have too much

significance to leave in the hands of a layman unskilled in the law,” and that the results of his

suit will affect the way sex offenders at OCPF are treated and the way “all [New Mexico]

prisons” handle “literature.”      (Doc. 47 at 2; Doc. 130 at 2.) Although the Court recognizes that

all constitutional questions are important, it cannot agree that Plaintiff’s pro se claims regarding

prison conditions under 42 U.S.C. § 1983 are more significant than any other such colorable

claims. Plaintiff does not, at this juncture, appear to have raised any groundbreaking legal

issues; and, any impact that his claims may have on non-parties will necessarily be indirect

because he can only seek relief on his own behalf as this is not a class action.

        The bulk of Plaintiff’s arguments in his motions to appoint counsel focus on the

remaining Rucks factor, i.e., the litigant’s ability to present his claims pro se. 57 F.3d at 979.

According to Plaintiff, his incarceration hampers his ability to present his claims because: (a) he

does “not have the freedom to openly work on this lawsuit” due to other inmates’ curiosity,

(Doc. 47 at 2); (b) it is difficult for him to gather evidence, particularly from inmates and staff at

OCPF, where he is no longer housed, (id.; Doc. 130 at 1-2); (c) he lacks sufficient storage space

2
  In his Amended Complaint, Plaintiff also tried to add other claims and parties; however, the Court struck these
portions of the Amended Complaint because Plaintiff failed to obtain Defendants’ written consent or the Court’s
leave to add them. (See Doc. 135.)


                                                       5
for the evidence he gathers, (Doc. 130 at 2); (d) “interference from prison officials” limits his

ability to litigate, (Doc. 120 at 2); (e) after being transferred, he requires time to adjust before he

can resume work on the case, (id.); and, (f) he needs an attorney to present evidence, cross-

examine witnesses, and avoid technical legal errors. (Id.; Doc. 130 at 2.)

        Plaintiff describes circumstances common to pro se prisoner plaintiffs, circumstances

which do not, without more, justify a judicial request for the voluntary assistance of counsel.

Moreover, with his advanced degree, professional background, evident intellect, and family

support, Plaintiff is much better equipped than most pro se prisoners to represent himself.

Indeed, Plaintiff has many times proven his ability to pursue this lawsuit competently and

effectively. His success at the Tenth Circuit is one example; his compilation of some 250 pages

of exhibits attached to his Amended Complaint is another.3 Granted, Plaintiff would likely have

an easier time pursuing his lawsuit if an attorney represented him. However, this is true of

virtually any pro se litigant. See, e.g., Rucks, 57 F.3d at 979 (“While we do not quarrel with

[Plaintiff’s] assertion that having counsel appointed would have assisted him in presenting his

strongest possible case, the same could be said in any case.”).

        In light of the foregoing, and in the absence of Plaintiff’s identification of special

circumstances that warrant a judicial request for pro bono counsel at this juncture, the Court

finds that Plaintiff has clearly and repeatedly demonstrated the ability to present his claims pro

se and that the factual and legal issues presently before the Court are not so complex or

momentous that it would be fundamentally unfair to require Plaintiff to proceed without counsel.

Cf. id. (affirming district court’s denial of the plaintiff’s motion to appoint counsel where the

plaintiff “failed to demonstrate the existence of any special circumstances such as those in


3
  Although Plaintiff did not need to attach these materials to his Amended Complaint, they do show that he has
already been able to gather considerable evidence related to his claims.


                                                      6
McCarthy v. Weinberg, where the pro se plaintiff was confined to a wheelchair, had poor

eyesight, suffered from a speech impediment and memory lapses, and had general difficulty in

communication”).

       Because Plaintiff has no right to appointed counsel in this matter and has not met his

burden of persuading the Court that his claims warrant a judicial request for pro bono counsel,

Plaintiff’s Motions for Appointment of Counsel will be denied. To the extent that Plaintiff

requests assistance in finding an attorney on his own, the Court will direct the Clerk to mail to

Plaintiff a copy of the United States District Court for the District of New Mexico’s “Guide for

Pro Se Litigants,” which lists resources for legal representation.

       IT IS THEREFORE ORDERED that Plaintiff’s Motions for Appointment of Counsel

(Docs. 47, 120, 130) are DENIED. The Clerk is directed to mail a copy of the Court’s “Guide

for Pro Se Litigants” to Plaintiff.

       IT IS SO ORDERED.

                                              ____________________________________
                                              KIRTAN KHALSA
                                              UNITED STATES MAGISTRATE JUDGE




                                                 7
